UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7686


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DARRELL DORIAN MIGGINS, a/k/a Darrell Miggins,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    Norman K. Moon,
District Judge. (3:00-cr-00014-nkm-2)


Submitted:    March 23, 2009                 Decided:    April 22, 2009


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darrell Dorian Miggins, Appellant          Pro Se.      Ronald Mitchell
Huber,   Assistant  United States          Attorney,    Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Darrell   Dorian    Miggins       appeals    the    district    court’s

order denying his motion for reduction of sentence pursuant to

18 U.S.C. § 3582(c) (2006).             We have reviewed the record and

find   no   reversible    error.        Accordingly,       we     affirm    for   the

reasons stated by the district court.              United States v. Miggins,

No.    3:00-cr-00014-nkm-2      (W.D.    Va.     Aug.     4,    2008).      We    deny

Miggins’ motion for appointment of counsel.                     We dispense with

oral    argument   because      the    facts    and     legal     contentions     are

adequately    presented    in    the    materials        before    the   court    and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                         2